                                         Case 4:20-cv-01357-JM Document 1-1 Filed 11/17/20 Page 1 of 1
JS44 (Rev.10120)            !                                                               CIVIL COVER SHEET                                                       J./: t..b-c..v- 13 5 7 -                        J~
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of.initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                                      DEFENDANTS
             LAVETTA STEVESON                                                                                                          PULASKI COUNTY SPECIAL SCHOOL DISTRICT
     (b) County of Residence of First Listed Plaintiff "-P-=u=la=s=k=i_ _ _ _ _ __                                                     County of Residence of First Listed Defendant
                                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                       NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                    THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Finn Name, Address, and Telephone Number)                                                                           Attorneys (If Known)
             SANFORD LAW FIRM, PLLC 800-615-4946
             650 S. Shackleford, Suite 411, Little Rock, AR 72211
 II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box/or Plaintiff
•,       U.S. Government
            Plaintiff
                                               (!13      Federal Question
                                                           (lJ.S. Govemment Not a Party)
                                                                                                                                  (For Diversity Cases Only)

                                                                                                                           Citizen of This State
                                                                                                                                                                    PTF
                                                                                                                                                                    D   I   D
                                                                                                                                                                               DEF
                                                                                                                                                                                                        and One Box for Defendant)

                                                                                                                                                                                     Inco,porated or Principal Place
                                                                                                                                                                                                                          PTF
                                                                                                                                                                                                                          D     4
                                                                                                                                                                                                                                     DEF
                                                                                                                                                                                                                                     D 4
                                                                                                                                                                                       of Business In This State

D2       U.S. Government                       04        Diversity                                                         Citizen of Another State                 D   2   D    2   Incmporated and Principal Place      D     5    D 5
            Defendant                                      (Indicate Citizenship ofParties in Item Ill)                                                                                  of Business In Another State

                                                                                                                           Citizen or Subject of a                  D   3   D    3   Foreign Nation
                                                                                                                             Foreign Counby
 IV. NATURE OF SUIT (Place an "X" inOneBoxOnl
              CONTRACT                                                         TORTS                                           FORFEITURE/PENALTY.



~
     II O Insurance                               PERSONAL INJURY                        PERSONAL INJURY                       625 Drug Related Seizure                                                      375 False Claims Act
  120 Marine                                      310 Airplane                      0    365 Personal lnjmy -                      of Property 21 USC 881                                                    376 Qui Tam (31 USC
  130MillerAct                                    315 Airplane Product                       Product Liability                 690 Other                                                                         3729(a))
  140 Negotiable Instrument                           Liability
  I 50 Recove,y of Overpayment                    320 Assault, Libel &              0    367 Pharmaceutical
                                                                                             Health Care/                                                                :~~~~~i~]]~&iji:i:i:::t:l
                                                                                                                                                                        ..
                                                                                                                                                                        t- P   R                   400
                                                                                                                                                                                                   410 State Reapportionment
                                                                                                                                                                                                       Antitrust
       & Enforcement of Judgmen                       Slander                             Personal lnjmy                                                                    820 Copyrights                   430 Banks and Banking
0151 Medicare Act                                 330 Federal Employers'                  Product Liability                                                                 830 Patent                       450 Commerce
D I 52 Recove,y ofDefiwlted                           Liability                     D 368 Asbestos Personal                                                                 835 Patent - Abbreviated         460 Deportation
       Student Loans                              340 Marine                               lnjmy Product                                                                        New Drug Application         470 Rackctccr Influenced and
       (Excludes Veterans)                        345 Marine Product                      Liability                                                                         840 Trademark                        Corrupt Organizations
D 153 Rccove,y of Overpayment                         Liability                      PERSONAL PROPERTY i,...,.~~~~~~~..;..--1,-._i 880 Defend Trade Secrets                                                  480 Consumer Credit
       of Veteran's Benefits                      350 Motor Vehicle                 0 370 Other Fraud                                             Actof2016                                                      (15 USC 1681 or 1692)
0 160 Stockholders' Suits                         355 Motor Vehicle                 D 371 Truth in Lending                          t---,,,.,..,,,,,.,.,,...,,,,,..,,,,,,,,,,,,,,,,---1"~                    485 Telephone Consumer
D 190 Other Contract                                                                0 380 Other Ppsonal     720 Labor/Management            SOCIAL SECURITY
D 195 Contract Product Liability                                                          Property Damage        Relations                 861 HIA (1395ft)
D 196 Franchise                                                                     0 385 Property Damage   740 Railway Labor Act          862 Black Lung (923)                                              850 Securities/Commodities/
                                                                                          Product Liability 75 I Family and Medical        863 DIWC/DIWW (405(g))                                                 Exchange
                                                                                                                 Leave Act                 864 SSID Title XVI                                                890 Other Statutmy Actions
.,_,=,..;;;;;;;,;;;,.;;.;PR;;;O;:;P;;.E;;;R:.,T;;.Y;;;,:_-l-,,,_,;;;.;,;..;;;;,;~;;;,;.;;.,..--+.;.;;;;:;,;=~;.;;;;;;.;.;.=:.;.;;.-+=l 790 Other Labor Litigation           865 RSI (405(8))                 891 Agricultural Acts
                                                                                         Habeas Corpus:                        791 Employee Retirement                                                       893 Environmental Matters
  220 Foreclosure                                                                       463 Alien ·Detainee                        Income Security Act                                                       895 Freedom of Information
  230 Rent Lease & Ejectment                                                            510 Motions to Vacate                                                               870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                                                                         Sentence                                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability                                                            530 General                                                                         871 IRS-Third Party              899 Administrative Procedure
D 290 All Other Real Property                 X 445 Amer. w/Disabilities -              535 Death Penalty                                                                        26 USC7609                      Act/Review or Appeal of
                                                    Employment                           Other:                                                                                                                  Agency Decision
                                                446 Amer. w/Disabilities -               540 Mandamus & Other                                                                                                950 Constitutionality of
                                                    Other                                550 Civil Rights                                                                                                        State Statutes
                                                448 Education                            555 Prison Condition
                                                                                         560 Civil Detainee -
                                                                                             Conditions of
                                                                                             Confinement
 V. ORIG IN (Place an "X" in One Box Only)
[!I I Original   D2 Removed from
         Proceeding                     State Court
                                                                       •     3     Remanded from
                                                                                   Appellate Court
                                                                                                                  D4       Reinstated or
                                                                                                                           Reopened
                                                                                                                                                 D S Transferred from
                                                                                                                                                           Another District
                                                                                                                                                                                     •   6 Multidistrict
                                                                                                                                                                                             Litigation -
                                                                                                                                                                                                                  • 8 Multidistrict
                                                                                                                                                                                                                      Litigation - ·
                                                                                                                                                           (specify)                         Transfer                    Direct File
                                                    Cite the U.S. Civil Statute under which you are filing (Donotcilejurisdklionalstatutesunlessdilletsity):
 VI. CAUSE OF ACTION                                42 u.s.c. § 2 oooe                                 •
                                                    Brief description of cause:
                                                    Pregnancy Discrimination - employment
VII. REQUESTED IN    0 CHECK IF TIDS IS A CLASS ACTION                                                                         DEMANDS                                            CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                                                  JURYDEMAND:          [!)Yes ONo
VIII. RELATED CASE(S)
                      (See instructions):
      IFANY                                                                                                                                                                 DOCKET NUMBER _ _ _ _ _ _ _ _ __
DATE                                                                                                       OF ATTORNEY OF RECORD
 11-17-2020
 FOR OFFICE USE ONLY

     RECEIPT#                            AMOUNT                                               APPL YING IFP                                            JUDGE                                   MAG.JUDGE
